Maydao CorporationJuly 15, 2011 P.O. Box 58228 Salt Lake City, Utah 84158 United States Securities and Exchange Commission Washington, DC, 20549 Att:Maryse Mills-Apenteng / Jane Woo Re:Maydao Corporation Preliminary Proxy Statement on Schedule 14A – Amendment 1 Filed June 29, 2011 File No. 000-30550 Matter:Response to comments received on July 15, 2011 Dear Ms. Mills-Apenteng / Ms. Woo We have addressed the comments you have sent in regards to our preliminary proxy statement filing of July 11, 2011.Please refer to the following responses: 1. The vote required for the ratification of the consent resolution on the dissolution of a company.-This has been expanded to explain the actual vote required for the dissolution to pass.Both the proposal in the proxy statement as well as the proxy card were revised. In connection with responding to the comments received on July 15, 2011 the Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing; that staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that the comments submitted to the Company have been adequately answered. If you have additional questions, please contact us. Sincerely, /s/ Paul Roszel Paul Roszel, President and CEO July 15, 2011 CC: STEVEN L. TAYLOR, PC Lawyer 1338 South Foothill Dr, Suite 322 Salt Lake City, Utah 84108 801 578-3283
